Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

3.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
4.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-7), a machine (claims 8-14) and a manufacture (claims 15-20); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
5.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method, comprising: 
generating… based on the telematics data, a data set comprising a set of latent features; 
obtaining… claim/accident predictions for the vehicle involved in the vehicular accident by classifying the data set; and 
determining… a decision for the vehicle based on the claim/accident predictions.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., insurance -- here, making a decision regarding a vehicle insurance claim). 

Step 2A, Prong 2
6.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g., a classification server system). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitation:
obtaining, by a classification server system, telematics data comprising acceleration data, speed data, and heading data for a vehicle involved in a vehicular accident.
	This limitation merely recites a method step for obtaining telematics data for a vehicle involved in an accident. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
7.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g., a classification server system), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 26-29). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering) have been revaluated in Step 2B:
obtaining, by a classification server system, telematics data comprising acceleration data, speed data, and heading data for a vehicle involved in a vehicular accident.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
8.	Independent claims 8 and 15 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 8 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 8 and 1 is that claim 8 is drafted as a computing device rather than as a method. Similarly, as described above regarding claim 1, claim 8 recites generic computer components (e.g., a computing device, a processor, and a memory storing instructions) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 8, claim 8 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 15 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 15 and 1 is that claim 15 is drafted as a non-transitory machine-readable medium rather than as a method. Similarly, as described above regarding claim 1, claim 8 recites generic computer components (e.g., a non-transitory machine-readable medium storing instructions and one or more processors) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 15, claim 15 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
9.	Dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 9, and 16 simply state that the process of generating the data set comprises generating low frequency acceleration and location data that is sampled at a first rate. This limitation simply further refines the abstract idea because it recites a method step that falls under the category of mathematical calculations. Specifically, the examiner notes that this limitation amounts to no more than simply utilizing a mathematical calculation to convert data sampled at differing sampling rates to a common sampling rate. Such a limitation does not provide any indication of an improvement to any technology or technical field.
	Claims 3, 10, and 17 state that the method comprises utilizing a machine learning classifier that is trained based on historical data. However, this amounts to no more than merely applying generic machine learning technology to perform the abstract idea. Specifically, the examiner notes that merely reciting that the process comprises utilizing a machine learning model, without providing sufficient detail regarding how the model is trained and implemented to perform the claimed function, does not amount to a technical improvement to machine technology.
	Claims 4, 11, and 18 simply provide further definition to the “historical outcome data” recited in claims 3, 10, and 17. Simply stating that the historical outcome data comprises data indicating parts damaged and liabilities for a vehicle involved in a historical vehicular accident does not provide any indication of an improvement to any technology or technical field. Rather, this merely defines the type of data analyzed by the machine learning classifier.
	Claims 5, 12, and 19 simply provide further definition to the “classified data set” recited in claims 1, 8, and 15. Simply stating that the classified data set comprises a set of damage areas for the vehicle and a probabilistic likelihood that each damage area of the vehicle is damaged based on the telematics data does not provide any indication of an improvement to any technology or technical field. Rather, this merely defines the type of data that is included in the classified data set.
	Claims 6, 13, and 20 simply provide further definition to the “claim/accident predictions” recited in claims 1, 8, and 15. Simply stating that the claim/accident predictions further comprise a severity level for each damage area does not provide any indication of an improvement to any technology or technical field. Rather, this merely defines the type of information that is presented as a result of the claim/accident predictions.
	Claims 7 and 14 simply provide further definition to the “decision” recited in claims 1 and 8. Simply stating that the decision is selected from the group consisting of repairing the vehicle and totaling the vehicle does not provide any indication of an improvement to any technology or technical field. Rather, this merely defines the type of decision that is made regarding the data analysis.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1, 5, 7, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Fiedler (U.S. Patent No. 10937104). 

Claim 1
            Regarding claim 1, Fiedler teaches:
A method, comprising: obtaining, by a classification server system, telematics data comprising acceleration data, speed data, and heading data for a vehicle involved in a vehicular accident (See at least Col. 11, Lines 13-34: Describes a system/process for analyzing vehicle damage resulting from an accident. Various vehicle information system [VIS] data [i.e., telematics data] may be received by a backend system [i.e., a classification server system]. This data may include accelerometer data, vehicle operation data [e.g., speed], and geo-location data [i.e., heading data, see Col. 5, Lines 26-35]);
generating, by the classification server system and based on the telematics data, a data set comprising a set of latent features (See at least Col. 11, Lines 46-52: A data set comprising the VIS data and a plurality of "collision statistics" [i.e., a set of latent features] is generated in order to determine component damage probabilities [CDPs] corresponding to a probability that a portion of the vehicle was damaged in a collision. The collision statistics are generated from the VIS data. For example, the collision statistics can include an impact angle that is determined based on the VIS data. Examiner's Note: Paragraph 45 of the applicant’s specification states, "The latent features may be used, for example, to predict potential damage to a vehicle that is likely to have been in an accident, wherein the predicted potential damage may describe the type of damage, location of damage, severity of damage, and a probabilistic likelihood that the feature and/or damage is present. For example, latent features can include how fast the vehicle was traveling, how quickly the vehicle decelerated, how long the vehicle was stopped, the potential angle of impact, and/or the potential magnitude of the impact." This portion of the applicant’s specification describes how the latent features may be used, and provides several examples regarding the type of data that may be included in the set of latent features. However, the applicant’s specification does not appear to provide an explicit definition of the term “latent features.” The dictionary by Merriam-Webster defines the term “latent” as, “present and capable of emerging or developing but not now visible, obvious, active, or symptomatic.” Therefore, in light of the applicant’s specification and the dictionary definition provided above, the term “latent features” has been interpreted as data that is inferred/determined based on the telematics data, but is not directly observable within the telematics data. Thus, the "collision statistics," which are determined based on the VIS data [i.e. the observed telematics data], are equivalent to the "latent features" recited in the claim);
obtaining, by the classification server system, claim/accident predictions for the vehicle involved in the vehicular accident by classifying the data set (See at least Col. 11, Lines 35-45: A plurality of component damage probabilities [i.e., claim/accident predictions] may be determined based on the collected data. The component damage probabilities [CDPs] may be calculated for various categories of data. For example, a CDP may be calculated for each portion of the vehicle near the area of impact [i.e., the vehicle damage may be "classified" based on the location of the predicted damage]); and
determining, by the classification server system, a decision for the vehicle based on the claim/accident predictions (See at least Col. 12, Lines 12-28: A repair cost estimate outlining the results of the damage analysis is be provided to the user. This repair cost estimate may comprise an indication that the damage may be repaired for a range of potential costs, or that the damage will result in a "total loss" [i.e., a decision is made regarding repairability of the vehicle]. The repair cost estimate is generated based on the calculated CDPs [See Col. 11, Line 64 - Col. 12, Line 11]).

Claim 5
            Regarding claim 5, Fiedler teaches:
wherein the classified data set comprises a set of damage areas for the vehicle and a probabilistic likelihood that each damage area of the vehicle is damaged based on the telematics data (See at least Col. 11, Lines 35-45: A plurality of component damage probabilities [i.e., claim/accident predictions] may be determined based on the collected data. The component damage probabilities [CDPs] may be calculated for various categories of data. For example, a CDP may be calculated for each portion of the vehicle [i.e., each damage area] near the area of impact).

Claim 7
            Regarding claim 7, Fiedler teaches:
wherein the decision is selected from the group consisting of repairing the vehicle and totaling the vehicle (See at least Col. 12, Lines 11-28: A repair cost estimate outlining the results of the damage analysis is be provided to the user. This repair cost estimate may comprise an indication that the damage may be repaired for a range of potential costs [i.e. the vehicle may be repaired]. Alternatively, the repair cost estimate may indicate that the damage will result in a "total loss").

Claim 8
            Regarding claim 8, Fiedler teaches:
A computing device, comprising: a processor (See at least Col. 12, Line 66 - Col. 13, Line 19: Describes a system for analyzing vehicle damage resulting from an accident. The system comprises a data processing apparatus comprising a programmable processor); and 
memory storing instructions that, when executed by the one or more processors, cause the computing device to (See at least Col. 13, Lines 47-59: The data processing apparatus also comprises one or more memory devices for storing instructions):
obtain telematics data for a vehicle involved in a vehicular accident (See at least Col. 11, Lines 13-34: Various vehicle information system [VIS] data [i.e., telematics data] may be received by a backend system [i.e., a classification server system]. This data may include accelerometer data, vehicle operation data [e.g., speed], and geo-location data [i.e., heading data, see Col. 5, Lines 26-35]);
generate, based on the telematics data, a data set comprising a set of latent features (See at least Col. 11, Lines 46-52: A data set comprising the VIS data and a plurality of "collision statistics" [i.e., a set of latent features] is generated in order to determine component damage probabilities [CDPs] corresponding to a probability that a portion of the vehicle was damaged in a collision. The collision statistics are generated from the VIS data. For example, the collision statistics can include an impact angle that is determined based on the VIS data. Examiner's Note: Paragraph 45 of the applicant’s specification states, "The latent features may be used, for example, to predict potential damage to a vehicle that is likely to have been in an accident, wherein the predicted potential damage may describe the type of damage, location of damage, severity of damage, and a probabilistic likelihood that the feature and/or damage is present. For example, latent features can include how fast the vehicle was traveling, how quickly the vehicle decelerated, how long the vehicle was stopped, the potential angle of impact, and/or the potential magnitude of the impact." This portion of the applicant’s specification describes how the latent features may be used, and provides several examples regarding the type of data that may be included in the set of latent features. However, the applicant’s specification does not appear to provide an explicit definition of the term “latent features.” The dictionary by Merriam-Webster defines the term “latent” as, “present and capable of emerging or developing but not now visible, obvious, active, or symptomatic.” Therefore, in light of the applicant’s specification and the dictionary definition provided above, the term “latent features” has been interpreted as data that is inferred/determined based on the telematics data, but is not directly observable within the telematics data. Thus, the "collision statistics," which are determined based on the VIS data [i.e. the observed telematics data], are equivalent to the "latent features" recited in the claim);
obtain claim/accident predictions for the vehicle involved in the vehicular accident by classifying the data set (See at least Col. 11, Lines 35-45: A plurality of component damage probabilities [i.e., claim/accident predictions] may be determined based on the collected data. The component damage probabilities [CDPs] may be calculated for various categories of data. For example, a CDP may be calculated for each portion of the vehicle near the area of impact [i.e., the vehicle damage may be "classified" based on the location of the predicted damage]); and
determine a decision for the vehicle based on the claim/accident predictions (See at least Col. 12, Lines 12-28: A repair cost estimate outlining the results of the damage analysis is be provided to the user. This repair cost estimate may comprise an indication that the damage may be repaired for a range of potential costs, or that the damage will result in a "total loss" [i.e., a decision is made regarding repairability of the vehicle]. The repair cost estimate is generated based on the calculated CDPs [See Col. 11, Line 64 - Col. 12, Line 11]).

Claim 12
            Since claim 12 is substantially directed to the features and subject matter of claim 5, claim 12 is rejected for the grounds and rationale used to reject claim 5.

Claim 14
            Since claim 14 is substantially directed to the features and subject matter of claim 7, claim 14 is rejected for the grounds and rationale used to reject claim 7.

Claim 15
            Regarding claim 15, Fiedler teaches:
A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising (See at least Col. 12, Lines 39-65: Describes a system for analyzing vehicle damage resulting from an accident. Implementations of the subject matter can be realized by a computer-readable storage device comprising computer program instructions): 
obtaining telematics data comprising acceleration data, speed data, and heading data for a vehicle involved in a vehicular accident (See at least Col. 11, Lines 13-34: Various vehicle information system [VIS] data [i.e., telematics data] may be received by a backend system [i.e., a classification server system]. This data may include accelerometer data, vehicle operation data [e.g., speed], and geo-location data [i.e., heading data, see Col. 5, Lines 26-35]);
generating, based on the telematics data, a data set comprising a set of latent features (See at least Col. 11, Lines 46-52: A data set comprising the VIS data and a plurality of "collision statistics" [i.e., a set of latent features] is generated in order to determine component damage probabilities [CDPs] corresponding to a probability that a portion of the vehicle was damaged in a collision. The collision statistics are generated from the VIS data. For example, the collision statistics can include an impact angle that is determined based on the VIS data. Examiner's Note: Paragraph 45 of the applicant’s specification states, "The latent features may be used, for example, to predict potential damage to a vehicle that is likely to have been in an accident, wherein the predicted potential damage may describe the type of damage, location of damage, severity of damage, and a probabilistic likelihood that the feature and/or damage is present. For example, latent features can include how fast the vehicle was traveling, how quickly the vehicle decelerated, how long the vehicle was stopped, the potential angle of impact, and/or the potential magnitude of the impact." This portion of the applicant’s specification describes how the latent features may be used, and provides several examples regarding the type of data that may be included in the set of latent features. However, the applicant’s specification does not appear to provide an explicit definition of the term “latent features.” The dictionary by Merriam-Webster defines the term “latent” as, “present and capable of emerging or developing but not now visible, obvious, active, or symptomatic.” Therefore, in light of the applicant’s specification and the dictionary definition provided above, the term “latent features” has been interpreted as data that is inferred/determined based on the telematics data, but is not directly observable within the telematics data. Thus, the "collision statistics," which are determined based on the VIS data [i.e. the observed telematics data], are equivalent to the "latent features" recited in the claim);
obtaining claim/accident predictions for the vehicle involved in the vehicular accident by classifying the generated data set (See at least Col. 11, Lines 35-45: A plurality of component damage probabilities [i.e., claim/accident predictions] may be determined based on the collected data. The component damage probabilities [CDPs] may be calculated for various categories of data. For example, a CDP may be calculated for each portion of the vehicle near the area of impact [i.e., the vehicle damage may be "classified" based on the location of the predicted damage]); and
determining a decision for the vehicle based on the claim/accident predictions (See at least Col. 12, Lines 12-28: A repair cost estimate outlining the results of the damage analysis is be provided to the user. This repair cost estimate may comprise an indication that the damage may be repaired for a range of potential costs, or that the damage will result in a "total loss" [i.e., a decision is made regarding repairability of the vehicle]. The repair cost estimate is generated based on the calculated CDPs [See Col. 11, Line 64 - Col. 12, Line 11]).

Claim 19
            Since claim 19 is substantially directed to the features and subject matter of claim 5, claim 19 is rejected for the grounds and rationale used to reject claim 5.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (U.S. Patent No. 10937104) in view of Barfield (U.S. Patent No. 9392431).

Claim 2
	Regarding claim 2, Fiedler does not explicitly teach, but Barfield, however, does teach:
wherein generating the data set further comprises generating, by the classification server system, low frequency data based on the telematics data, wherein the low frequency data comprises acceleration data sampled at a first rate and location data sampled at the first rate, wherein the data set comprises the low frequency data (See at least Col. 7, Line 48 - Col. 8, Line 6: Describes a process for generating a collision detection model. The process includes performing standardization and/or normalization of data collected from different types of sensors. The data may include location data received from a GPS component [See Col. 5, Lines 7-14] and acceleration data received form an accelerometer [See Col. 5, Lines 52-61]. The process may further include downsampling [i.e., to create low frequency data] the sensor data to ensure a consistent sampling rate between various collected samples. This data may then be analyzed and included in a testing/training data set for detecting/analyzing a vehicle collision [See Col. 11, Line 52 - Col. 12, Line 12).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fiedler and Barfield in order to normalize data that is received from multiple different types of sensors (Barfield: Col. 7, Lines 48-53). Doing so allows the system to accurately detect and analyze the seriousness of vehicle collisions (Barfield: Col. 1, Lines 24-32).

Claim 9
            Since claim 9 is substantially directed to the features and subject matter of claim 2, claim 9 is rejected for the grounds and rationale used to reject claim 2.

Claim 16
            Since claim 16 is substantially directed to the features and subject matter of claim 2, claim 16 is rejected for the grounds and rationale used to reject claim 2.


14.	Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (U.S. Patent No. 10937104) in view of Mullen (U.S. Pre-Grant Publication No. 20210295441).

Claim 3
	Regarding claim 3, Fiedler teaches:
classifying the data set [[using a machine learning classifier trained]] using a set of historical telematics data and a set of historical outcome data (See at least Col. 7, Lines 34-51: The vehicle components that are likely to be damaged in an accident may be determined based on similar accidents previously analyzed [i.e., historical telematics and outcome data]. Examiner’s Note: Fiedler does not explicitly teach the use of machine learning to classify the data set. However, Mullen does teach the use of machine learning as described below).

	Regarding claim 3, Fiedler does not explicitly teach, but Mullen, however, does teach:
classifying the data set using a machine learning classifier trained using a set of historical telematics data and a set of historical outcome data (See at least Paragraphs 114 and 115: Describes a system for using machine learning techniques to determine if a vehicle involved in a collision is a total loss. The system may provide historical vehicle claim data as an input to the machine learning model).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Fiedler (i.e., simply utilizing historical data to classify vehicle damage) to include the teachings of Mullen (i.e., utilizing machine learning techniques to classify vehicle damage) in order to increase the effectiveness of the classification process by generating valid and reliable predictions for novel inputs (Mullen: Paragraph 171). 

Claim 4
	Regarding claim 4, Fiedler teaches:
wherein the historical outcome data comprises data indicating parts damaged and liabilities for a vehicle involved in a historical vehicular accident (See at least Col. 7, Lines 34-62: The historical data used by the system includes various components that are likely to be damaged based on, for example, the make/model of the vehicle [e.g., various components of 2005-2010 AMC minivans may be more or less prone to damage in rear end collisions]. The historical data may also include historical repair estimates [i.e., liabilities] for previous accidents).

Claim 10
            Since claim 10 is substantially directed to the features and subject matter of claim 3, claim 10 is rejected for the grounds and rationale used to reject claim 3.

Claim 11
            Since claim 11 is substantially directed to the features and subject matter of claim 4, claim 11 is rejected for the grounds and rationale used to reject claim 4.

Claim 17
            Since claim 17 is substantially directed to the features and subject matter of claim 3, claim 17 is rejected for the grounds and rationale used to reject claim 3.

Claim 18
            Since claim 18 is substantially directed to the features and subject matter of claim 4, claim 18 is rejected for the grounds and rationale used to reject claim 4.


15.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (U.S. Patent No. 10937104) in view of Bayley (U.S. Pre-Grant Publication No. 20150149218).

Claim 6
	Regarding claim 6, Fiedler does not explicitly teach, but Mullen, however, does teach:
wherein the claim/accident predictions further comprise a severity level for each damage area (See at least Paragraph 64: Describes a system for estimating a damage cost for a vehicle involved in an accident. The system may determine the severity of the damage to each damaged part of the vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fiedler and Bayley in order to reduce the time and effort required by insurance providers to manage insurance claims (Bayley: Paragraphs 3-7). Automatically determining the severity of a crash event allow the insurance provider to produce an accurate claim decision without having to conduct a manual review.

Claim 13
            Since claim 13 is substantially directed to the features and subject matter of claim 6, claim 13 is rejected for the grounds and rationale used to reject claim 6.

Claim 20
            Since claim 20 is substantially directed to the features and subject matter of claim 6, claim 20 is rejected for the grounds and rationale used to reject claim 6.


Citation of Pertinent Prior Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salodkar (U.S. Patent No. 10997800): Describes a method for accident reconstruction comprising collecting a set of inputs; detecting a collision and/or one or more features of the collision; reconstructing the collision; and producing an output based on the reconstruction.
Sullivan (U.S. Pre-Grant Publication No. 20170221110): A method for improving automated damage appraisal through analysis, by an appraisal management computing apparatus, of one or more obtained images of property using a deep neural network.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696